Citation Nr: 1116278	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to July 1971.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO), in Jackson, Mississippi.  The RO in St. Petersburg, Florida, is currently handling the appeal.  

The appeal was previously before the Board in September 2010, at which time the claim was remanded for further development.  As explained in the remand portion below, not all required development has been accomplished.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of history, in his October 2008 substantive appeal, the Veteran requested a Travel Board hearing.  The hearing was scheduled for August 2010, but the Veteran did not attend.  

In a January 2009 statement, the Veteran's representative (the Florida Department of Veterans Affairs) submitted a statement requesting that, "If for some reason the claimant is not able to attend the BVA Travel Board hearing, then it is requested [that] the Department of Veterans' Affairs (VA) claims filed be returned to this service organization for a more comprehensive VA Form 1-646."  

As previously indicated, the Board remanded the Veteran's claim September 2010.  At that time, additional development of the record was requested.  This development included obtaining an addendum to an April 2008 VA audiological examination and sending the claims file back to the Florida Department of Veterans Affairs so that they could provide a comprehensive Statement of Representation in Appeals Case (on VA Form 646) as requested in the January 2009 statement.  

An addendum to the VA examination was obtained in February 2011.  However, the claims file was never sent to the Florida Department of Veterans Affairs, as requested in the September 2010 remand directives.  

The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, upon remand, the RO/AMC should return the claims folder to the Veteran's representative for issuance of a comprehensive statement (VA Form 646).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC shall send the Veteran's claims file to his representative, the Florida Department of Veterans Affairs.  Allow the Veteran's representative to provide a more comprehensive Statement of Representative in Appeals Case (on VA Form 64) as requested in the representative's January 2009 statement.  The claims file should then be returned to the Board for appropriate action.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


